Citation Nr: 1042743	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-13 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine

2.  Entitlement to an initial rating in excess of 10 percent for 
right S1 radiculopathy secondary to degenerative disc disease of 
the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for 
left S1 radiculopathy secondary to degenerative disc disease of 
the lumbar spine.

4.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to March 
1988, with additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the RO in St. 
Petersburg, Florida, which continued a 20 percent disability 
rating for degenerative disc disease of the lumbar spine.  

During the pendency of the appeal, separate compensable 
evaluations of 10 percent each for right and left S1 
radiculopathy were granted by a September 2009 rating decision.  
The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  Ordinarily, a waiver of RO consideration 
would be necessary for the Board to address this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2010).  As the Board 
must remand the appellant's claims, the RO will have the 
opportunity to address the evidence in the first instance.  

The appellant testified before the undersigned at a July 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board must remand this case for additional development.

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the appellant is receiving disability 
benefits from the Social Security Administration (SSA), and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  The RO had previously 
attempted to obtain records from the SSA, but had received notice 
that the SSA had no records on the appellant in December 2008.  
At his hearing before the undersigned, the appellant provided a 
copy of a granted SSA claim dated October 2009.  The decision 
indicated that the appellant had been found disabled, relying in 
part on the appellant's lumbar disc disease with radiculopathy.  
The evidence relied on by SSA in the decision was not provided.  
The RO should request copies of the appellant's SSA medical 
records and any determination of benefits made by SSA.

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through September 2009.  To correctly 
assess the appellant's current disability, all records of 
treatment from September 2009 to the present must be considered.  
Therefore, those records must be obtained for the file.

The appellant's representative argued before the undersigned that 
the most recent VA examination on the appellant's claims was 
inadequate in addressing episodes of incapacitation.  The Board 
notes that the appellant's last VA examination in connection with 
his claim was in 2008.  As the Board must remand this case for 
additional development, the Board will take the opportunity to 
obtain another VA examination to ensure a complete record on 
appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).

The appellant filed a claim for TDIU which was denied in a 
September 2009 rating decision.  While at the July 2010 hearing 
before the undersigned, the appellant submitted a Notice of 
Disagreement to the TDIU decision.  The claim must be remanded to 
allow the RO to provide the appellant with a statement of the 
case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the appellant's claim for Social 
Security disability benefits, including any 
medical records relied upon concerning that 
claim.  All efforts to obtain these records 
should be fully documented, and SSA should 
provide a negative response if records are 
not available.



2.  Obtain the appellant's VA treatment 
records from Tampa for treatment concerning 
the appellant's lumbar disc disease and right 
and left S1 radiculopathies from September 
2009 to the present.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above VA and SSA 
records, to the extent available, then 
schedule the appellant for a VA examination 
to determine the current nature and severity 
of his lumbar disc disease and right and left 
S1 radiculopathy disabilities.  Sufficient 
evaluations should be scheduled to evaluate 
the appellant's orthopedic and neurologic 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected lumbar disc disease and 
right and left S1 radiculopathy disabilities 
with a full description of the effect of the 
disabilities upon his ordinary activities, to 
include possible effects on his employment.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

5.  Provide the appellant with a statement of 
the case as to the issue of TDIU.  The 
appellant should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

